Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 41-46 are allowed.
The following is an examiner’s statement of reasons for allowance: Wu (US 2015/0013171) teaches a housing (10) having side covers (11, 12) connected together and with a forward end portion defining a blade aperture (at 10), a blade seat (20) within the housing and having a forward end portion supporting a replaceable blade (30), the blade carrier is movable between a fully extended position and a fully retracted position, a return spring (21), an actuator (42) for moving the blade carrier and knife blade against the return spring, wherein continuous light inward pressure can hold the blade seat at the extended position, and the blade seat and blade move to the fully retracted position by the return spring when the inward pressure is released (paragraph [0026]). Schwartz (US 5,391,177) teaches a lance including a sheath (3), a stem (2) within the sheath and having a forward end portion supporting a replaceable blade (7) and a rearward end portion, the stem moves linearly between a fully extended position and a fully retracted position, a spring (6) within the sheath to urge the stem and blade continuously from the fully extended position to the fully retracted position, the stem and blade movable against the spring toward the fully extended position in response to forward pressure on the projecting rearward end portion of the stem (Figs. 1-2), a locking pin (8) can be pressed inward to cause the blade to be exposed and stop retracting movement of the stem at an extended position from the fully retracted position .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/Primary Examiner, Art Unit 3724